IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

TIBY SAUNDERS-GOMEZ, )
)

Appellant, ) C.A. No. N16A-03-003 FWW
)
v. )
)
RUTLEDGE MAINTENANCE )
CORPORATION, )
)
Appellee. )

Submitted: January 5 , 201 7
Decided: April 3 , 2017

On Appeal from the Court of Common Pleas:
AFFIRMED.

M

Tiby Saunders-Gomez, pro se, 404 Pigeon VieW Lane, NeW Castle, Delaware
19720; Appellant.

Edward J. Fornias, III, Esquire, LaW Offlce of EJ Fornias, P.A., 615 West 18th

Street, Lower Level, Wilmington, Delaware 19802; Attorney for Rutledge
Maintenance Corporation.

WHARTON, J.

This 3rd day of April, 2017, upon consideration of Appellant Tiby Saunders-
Gomez’s (“Appellant”) Opening Brief, Appellee Rutledge Maintenance
Corporation’s (“Appellee”) AnsWering Brief, Appellant’s Reply Brief, and the
record, it appears to the Court that:

l. Appellant has owned a parcel of land in a housing development
(“Rutledge”) since 1994.1 Appellant took possession of the lot subject to the
Declaration, Which has been in effect since December 18, l99l.2 The Declaration
requires all Rutledge lot owners to be members of a maintenance corporation.3
Typically, all members of the maintenance corporation are required to pay an
annual assessment in order to cover the costs associated With maintaining the open
space in Rutledge.4 If members fail to pay their annual assessment, the Declaration
permits the maintenance corporation to take legal action against them.5

2. Appellant allegedly failed to pay her annual assessment to Appellee

from 2005 to 2013.6

 

1 Appellee’s App. to AnsWering Br., D.I. ll, at 6.

2 Id. at 7.

3 Id. at 1_2.

4 Id. at 2. The annual assessment, “if necessary, shall be set by a majority vote of the members
Who are voting in person or by proxy at the annual meeting, and any special assessments shall be
set by a majority vote of the members Who are voting in person or by proxy at the annual
meeting . . . .” Ia'.

5 Id.

6 Ia'. at 24. See also Tiby Saunders-Gomez v. Rutledge Maint. Corp., CPU-l3-OO3588, at 202:12-
23 (Del. Com. Pl. Nov. 24, 2015) (TRANSCRIPT).

2

3. Appellee brought a debt action in the Justice of the Peace Court
against Appellant to recover these outstanding assessments7 After considering
testimony from both parties on November 13, 2013, the Justice of the Peace Court
found that Appellant breached her contract with Appellee by failing to pay her
annual assessments8 As a result, the Justice of the Peace Court awarded $1,989.05
to Appellee, plus $250.00 in attorney’s fees, and 5.75% post-judgment interest per
annum.9

4. On December 2, 2013, Appellant timely filed a Notice of Appeal to
the Court of Common Pleas.

5. The Court of Common Pleas (“Trial Court”) held a trial on November
23, 2015 and November 24, 2015. The Trial Court found that the plain language
of the Declaration required Appellant to pay an annual assessment to Appellee
upon Appellant’s purchase of the Rutledge lot.10 The Trial Court found that the
total amount assessed to each lot owner in Rutledge from 2005 to 2013 was

331020.00.ll However, the Trial Court found that Appellant failed to make any

payments to Appellee during this time period.12 Therefore, the Trial Court

 

7 Appellee’s App. to Answering Br., D.I. 11, at 22.

8 Id.

9 Id.

10 Tiby Saunders-Gomez, CPU-13-003588, at 201:5-12.
11 ld. ar202;10-21.

12 see id. at 203;6-23; 204;1-18.

awarded $1020.00 to Appellee.13 The Trial Court also awarded $42.01 to Appellee
for costs associated with sending certified letters to Appellant’s residence that
demanded payment of the assessments14 Finally, the Trial Court awarded
Appellee’s counsel $8,975.83 in fees pursuant to a fee-shifting provision in the
Declaration.15

6. On March 10, 2016, Appellant timely filed a Notice of Appeal to this
Court.

7. On appeal, Appellant has submitted an Opening Brief that presents
challenges for the Court in performing its appellate function, as it no doubt did for
Appellee in answering. The Court recognizes that pro se litigants are afforded a
certain measure of leniency in presenting their case to the Court.16 However, “the

[pro se litigant’s] brief at the very least must assert an argument that is capable of

 

13 Id. at 204:15-18. The Trial Court noted that, under the Declaration, Appellee would also be
entitled to 6% per annum for any delinquencies in paying the assessments Id. at 204:19-23.
However, Appellee withdrew any claims for interest because there “were obvious errors . . . in
the calculation of the rolling balances from year to year.” Id. The Trial Court noted for the
record that, had Appellee not withdrawn the interest claims, it “would have been hard pressed to
find in [its] favor . . . .” Id. at 205:17-20.

141d. at206;1-11.

15 Appellee’s App. to Answering Br., D.I. 11, at 89-93.

16 See Torres-Rodriguez v. Young Leader Sumrner Camp (Manna Acad.), 2015 WL 3507952, at
*4 (Del. Super. May 22, 2015). See also Gibbs v. Unz`ted States Army, 116 A.3d 427, 433 (Del.
Super. 2014) (“Courts are at liberty to reasonably interpret a pro se litigant’s filings, pleadings
and appeals ‘in a favorable light to alleviate the technical inaccuracies typical in many pro se
legal arguments . . . .”’ (quoting McGom'gle v. George H. Burns, Inc., 2001 WL 1079036, at *2
(Del. Super. Sept. 4, 2001)).

review.”17

The Court finds that some of Appellant’s grounds for appeal are
incapable of review because they are conclusory and lacking in any supporting
legal authority, or, in one instance, incomprehensible18

8. Appellant summarizes 11 arguments on appeal in the Summary of
Arguments section of her Opening Brief.19 lnexplicably, Appellant sets out only
seven arguments in the Argument section.20 Compounding the confusion,
Appellant has included argument on various issues throughout the Statement of
Facts section. Understandably confounded by the disorderly Opening Brief,
Appellee has responded to 10 arguments it perceived raised by Appellant.

9. The Court first deals with those arguments presented in the Argument
section. Unfortunately for purposes of appellate review, none of these seven
arguments is very clearly presented, some are duplicative of others, and some are

simply conclusory. For example, Arguments III, IV, and VI present no real

argument at all. Rather, they are merely assertions that the Trial Court erred.21

 

17 In re Estate of Hall, 882 A.2d 761, 761 (Del. 2005) (TABLE). See also Joyner v. The News
Journal, 844 A.2d 991 (Del. 2003) (TABLE) (“Although the Court affords some degree of
leniency to self-represented litigants as to briefing requirements, an appellant’s opening brief, at
a minimum, must be adequate so that the Court can conduct a meaningful review of the merits of
the appellant’s claims.” (citing Yancey v. Nat’l Trast Co., 712 A.2d 476 (Del. 1998) (TABLE));
In re Asbestos Litig., 2012 WL 1995958, at *3 (Del. Super. May 31, 2012).

18 Flamer v. State, 953 A.2d 130, 134 (Del. 2008) (“ln order to develop a legal argument
effectively, the Opening Brief must marshall the relevant facts and establish reversible error by
demonstrating why the action at trial was contrary to either controlling precedent or persuasive
decisional authority from other jurisdictions.”); In re Estate ofHall, 882 A.2d at 761.

19 Appellant’s Opening Br., D.I. 16, at 5-8.

”Mmam

21 Id. 11-12.

Nonetheless, as best the Court can summarize, Appellant’s arguments are: (1) the
Justice of the Peace Court erred in finding that Appellee had complied with the
requirements for providing a bill of particulars;22 (2) the Trial Court did not have
jurisdiction over the appeal because the mirror image iule was not satisfied, and
the Trial Court improperly permitted an amendment of the complaint on appeal;23
(3) the Trial Court erred when it denied Appellant’s motion to compel discovery of
a contract between Appellee and a property management company;24 (4) the Trial
Court erred when it denied Appellant’s motion to join a party;25 (5) the Trial Court
failed to apply the correct statute of limitations;26 (6) the Trial Court erred in some
manner having to do with Supreme Court Rule 26, the “FDCPA law,” and
“grounds for mistrial on appeal” from the Trial Court;27 and (7) the Trial Court
improperly awarded excessive attorney’s fees to Appellee’s counsel.28

10. The standard of review by the Superior Court for an appeal from the
Trial Court is the same standard applied by the Supreme Court to appeals from the

Superior Court.29 In addressing appeals from the Trial Court, this Court is limited

to correcting errors of law and determining whether substantial evidence exists to

 

22 1a ar 8_9.

”Mm%m

24 Id. at 11.

25 Id_

26 1a at 12.

27 Id

28161. at12_13.

29 Robert.]. Smith Co., Inc. v. Thomas, 2001 WL 1729143, at *2 (Del. Super. Dec. 10, 2001).

6

support factual findings.30 Substantial evidence is “relevant evidence that a

”31 lf factual

reasonable mind might accept as adequate to support a conclusion.
findings are “sufficiently supported by the record and are the product of an orderly
and logical[ly] deductive process,” then they will not be challenged.32 Questions
of law are reviewed de novo.33

11. The Court first turns to Appellant’s argument that the Justice of the
Peace Court legally erred in finding that Appellee complied with the requirements
for providing a bill of particulars. According to Justice of the Peace Court Rule
26(b), “[i]f the plaintiff is a corporation, partnership or other artificial entity, [the
bill of particulars] shall be verified by an officer of the entity as defined in
Supreme Court Rule 57(a)(3) or any representative certified pursuant to Supreme
Court Rule 57.” Appellant argues that Appellee failed to comply with Rule 26(b)
because Appellee failed to have one of its officers Verify the bill of particulars.

12. The Court finds that any alleged error committed by the Justice of the
Peace Court is irrelevant for purposes of this appeal because the Trial Court tried

this case a’e novo.34 Pursuant to 10 Del. C. § 9571(c) and Court of Common Pleas

Civil Rule 72.3(a), all appeals from the Justice of the Peace Court to the Court of

 

30 Henry v. Nissan Motors Acceptance Corp., 1998 WL 961759, at *1 (Del. Super. Oct. 21,
1998) (citing Shahan v. Lana'ing, 643 A.2d 1357, 1359 (Del. Super. 1994)).

31 Thomas, 2001 WL 1729143, at *2 (citing Oceanport Ina'us., Inc. v. Wilmington Stevedores,
Inc., 636 A.2d 892, 899 (Del. 1994)).

32 Levm v. Bouvier, 287 A.2d 671, 673 (Del. 1972).

33 Henry, 1998 WL 961759, at *1.

34 The Court is not suggesting that the Justice of the Peace Court erred, however.

7

Common Pleas are tried a'e rzovo.35 “A de novo hearing on appeal from a Justice’s
court means a trial anew, whether of law or fact, according to the usual or required
mode of procedure.”36 Indeed, § 9571 “requires that the parties begin anew, as if

7 Therefore, because the Trial

proceedings in the lower court never took place.”3
Court tried the case a'e novo, this Court limits its review to the Trial Court’s
decisions.

13. Second, Appellant argues that the Trial Court lacked jurisdiction over
the appeal because Appellee did not satisfy Court of Common Pleas Civil Rule
72.3(f). Pursuant to Rule 72.3(f), “[a]n appeal to [the Court of Common Pleas]
that fails to join the identical parties and raise the same issues that were before the
court below shall result in a dismissal on jurisdictional grounds.” Appellant argues
that Rule 72.3(f), also known as the mirror image rule,38 was not satisfied because
the complaint on appeal improperly referenced the maintenance declaration of an
adjacent housing development, instead of the Declaration at issue here.

14. The Court finds that the appeal to the Trial Court from the Justice of

the Peace Court satisfied the mirror image rule. The mirror image rule is satisfied

 

35 See § 9571(c) (“The appeal shall be a trial de novo.”); Rule 72.3(a) (“This rule shall apply to
appeals de novo from the Justice of the Peace Court to the Court of Common Pleas.”).

3 See Church v. Cortman, 1998 WL 733753, at *2 (Del. Super. June 18, 1998) (quoting
Cooper’s Home Furnishings, Inc. v. Smith, 250 A.2d 507, 508 (Del. Super. 1969))§ Wadsley v.
Marz'no Erlg’g Co., 1990 WL 140093, at *2 (Del. Super. Sept. 14, 1990) (citing Cooper’s Home
Farnishz'ngs, Inc., 250 A.2d at 508).

37 Church, 1998 WL 733753, at *3 (emphasis added).

33 McDOwell v. simpson, 1857 WL 1024 (Del. super. oct 1, 1857); sulla v. Quillen, 1987 WL
18425, at *1 (Del. Super. Sept. 24, 1987).

“if the complaint on appeal presents no parties or issues other than those presented
by the original complaint below.’739 Here, Appellee perfected appellate jurisdiction
by bringing the same claims against Appellant as it did in the Justice of the Peace
Court. Indeed, Appellee’s complaint in the Justice of the Peace Court raised both
debt and quantum meruit as causes of action against Appellant. Appellee’s
complaint in the Trial Court contained those same claims. The fact that the
complaint on appeal references the wrong maintenance declaration does not
change the essence of the pleading. Once appellate jurisdiction is perfected,
“parties may seek to amend the pleadings or otherwise add or dismiss issues or
parties.”40 Accordingly, Appellee was free to amend its complaint to correct the
error because jurisdiction had already been perfected under Rule 72.3(f).

15. Third, Appellant’s argument designated “III” in the Argument section
of her Opening Brief is a single sentence asserting that the Trial Court erred by not
compelling discovery of a contract between Appellee and BC Community, a

property management company, and including a reference to 11 lines of trial

 

39 See Silverview Farm, Inc. v. Laushey, 2006 WL 1112911, at *4 (Del. Com. Pl. Apr. 26, 2006)
(emphasis added). See also Fosseii v. DALCO Conslr. Co., 858 A.2d 960 (Del. 2004) (TABLE);
Sulla, 1987 WL 18425, at *1; McDowell, 1857 WL 1024; Four Corners Fin. Grp. v. Augeley,
2011 WL 3655149, at *5 (Del. Com. Pl. Aug. 3, 2011) (“The purpose Rule 72.3(f) is to ‘prevent
this [C]ourt from acquiring subject matter jurisdiction over an appeal de novo from the Justice of
the Peace Court, unless the appeal from the court below contains the identical: 1) parties, 2)
character or right in which the parties are sued, and 3) cause and form of action.”’ (citations
omitted)).

40 Silverview Farm, Inc., 2006 WL 1112911, at *4. See Four Corners Fin. Grp., 2011 WL
3655149, at *5; Levy’s Loan Ojj‘ice v. Folks, 2009 WL 1856642, at *2 (Del. Com. Pl. June 26,
2009).

transcript.41 The Court finds that there was no error committed by the Trial Court
in denying Appellant’s motion to compel production of the contract. The
relationship between Appellee and the property management company was simply
irrelevant to the issue at trial_whether Appellant owed her annual assessments
Moreover, Appellant has offered no substantive argument in support of her
assertion.

16. Fourth, Appellant’s argument designated “IV” in the Argument
section of her Opening Brief is another single sentence, this time asserting that the
Trial Court erred by denying her motion to join a party, as well as violating
unspecified due process rights of Appellant. Appellant includes a citation to 10
lines of transcript.42 Those lines merely refer to the Trial Court’s earlier denial of
the motion.43 A transcript of the actual ruling on the motion has not been cited. lt
appears, however, that Appellant sought the joinder of the property management
company on appeal to the Trial Court. The Trial Court observed in connection
with Appellant’s renewed motion to compel on the day of trial that the time for
adding parties had long since passed. On appeal, Appellant makes no substantive

argument in support of her assertion.

 

41 Appellant’s Opening Br., D.I. 16, at 11.
42 Id
43 Tiby saunders-coma CPU-13-003588, at 4-5.

10

17. Fifth, Appellant argues that the Trial Court legally erred by finding
that the statute of limitations did not bar some of Appellee’s contract claims
While it is difficult to understand Appellant’s argument, Appellant appears to
assert that the account in this case is not a “mutual and running account.” Pursuant
to 10 Del. C. § 8106, an action to enforce a contract has a three-year statute of
limitations The statute of limitations begins to accrue at the time of the breach.44
In the case of a mutual and running account between parties, however, the statute
of limitations “shall not begin to run while such account continues open and
current.”45 Here, if the account is not a mutual and running account, as Appellant
seems to suggest, then, according to Appellant, Appellee’s contract claims from
2005 to 2010 would be time-barred.

18. lt is clear to the Court that the account was not a “mutual and running
account.” At best it was a running account, since Appellee’s unpaid debt, along
with interest, continued to accrue. However, there was none of the mutuality (or
reciprocity) necessary for a “mutual and running account” because Appellee never
incurred any reciprocal obligation to Appellant that would offset any of

Appellant’s obligations to Appellee.46

 

44 See might v. Dumizo, 2002 WL 31357891, at *2 (Del. super oct 17, 2002) (Citing snyder v.
Balt. Trust Co., 532 A.2d 624, 627 (Del. Super. 1986)).

43 See 10 Del. C. § 8108.

46 See id. The statute does not define “mutual and running account.” For a detailed analysis

regarding what constitutes a mutual and running account, see AM Gen. Holclings LLC v. T he
Renco Grp., Inc., 2016 WL 4440476, at *8-*11 (Del. Ch. Aug. 22, 2016) (Slights, V.C.).

11

19. This conclusion does not end the matter though, since Appellee’s
claims are subject to the twenty-year common law statute of limitations lt is well-
established under Delaware law that instruments evidenced by seal are subject to
the common law twenty-year statute of limitations47 Here, the Declaration
provides that all Rutledge lot owners shall pay an annual assessment to the
maintenance corporation The Declaration is a recorded instrument under seal.48
On September 6, 1994, NVR Homes lncorporated conveyed the lot by deed to
Appellant. The deed granted the lot to Appellant subject to the Declaration.

.49 Thus, Appellant’s “obligation to

Appellant’s deed is likewise evidenced by seal
pay assessments is both created and evidenced by the sealed Declaration and her
sealed Deed subject to the Declaration restrictions.”50 As such, the twenty-year
limitations period applies, and none of Appellee’s claims are time-barred under §
8106.

20. Sixth, Appellant asserts that the Trial Court erred in concluding that

the debt was verified under the Supreme Court Rule 26 and the
FDCPA law was not applicable to BC Community that held out

 

47 See Whittington v. Dragon Grp., LLC, 991 A.2d 1, 10 (Del. 2009) (“Under Delaware law, a
contract under seal is subject to a twenty-year statute of limitations However, exactly what
constitutes a sealed instrument [that is not a mortgage or deed] under Delaware law is not clear
because there is a conflict in the trial courts’ decisions . . . .” (citing Aronow Roofing Co. v.
Gilbane Bldg. Co., 902 F.2d 1127, 1127_28 (3d Cir. 1990)). See also Sea Villa Homeowners
Ass’n, Inc. v. Lavine, 2016 WL 1035741, at *3 (Del. Com. Pl. Feb. 24, 2016) (stating that
instruments evidenced by seal are excluded from the three-year statute of limitations).

48 Appellee’s App. to Answering Br., D.I. 11, at 1-5.

49 Id. at 6-8.

50 Sea Villa Homeowners Ass ’n, Inc., 2016 WL 1035741, at *4.

12

in the demand that ‘[t]his is an attempt to collection a debt’

check payable to Back Creek maintenance Corp. noted in the

ans. av #38 and this is gounds for mistrial on appeal from Del.

cCP.34
The Court finds this argument incomprehensible. Moreover, Appellant has offered
no substantive argument in support of this assertion.

21. Seventh, Appellant argues that the Trial Court abused its discretion by
awarding attorney’s fees to Appellee’s counsel. Appellant argues that the Trial
Court should not have awarded fees to Appellee’s counsel because the Trial Court
incorrectly ruled in Appellee’s favor. Alternatively, Appellant argues that the fees
awarded to Appellee’s counsel were “excessive” and that the Trial Court
incorrectly interpreted the request for attorney’s fees as uncontested.52

22. After reviewing the record, the Court finds that the Trial Court did not
abuse its discretion by awarding attorney’s fees in the amount of $8,975.83 to
Appellee’s counsel. After the Trial Court ruled in favor of Appellee on November
24, 2015, it requested Appellee’s counsel to submit an affidavit detailing the costs
associated with the litigation. The affidavit contained a detailed accounting of all
work completed by Appellee’s counsel during the case. The Trial Court thereafter

applied the factors set forth under Rule 1.5 of the Delaware Lawyers’ Rules of

Professional Conduct to counsel’s affidavit and thoroughly explained that the

 

51 Appellant’s Opening Br., D.l. 16, at 13.
33 1a at 6_7.

13

requested fees were reasonable. As the Trial Court noted, this was a
“straightforward breach of contract action,” and the attorney’s fees would have
been significantly lower but for Appellant’s “excessive motion practice.”53 The
Court agrees with this finding, and in addition, it cannot find anything in the record
to suggest that the Trial Court’s determination was arbitrary or capricious Further,
it appears that, to the extent Appellant opposed the award of attorney’s fees, she
opposed it on the basis that the Trial Court incorrectly decided the case, a different
issue than the reasonableness of the fees themselves The Court affirms the
decision to award attorney’s fees because it agrees with the Trial Court on all of
the issues raised.

23. Although not argued, and hence deemed abandoned on appeal by the
Court, the Court nonetheless addresses two other issues raised by Appellant in her
Summary of Arguments section. The Court does so because they implicate the
fairness and impartiality of the Trial Court. Appellant argues that the Trial Court
impermissibly engaged in ex parte communications with Appellee’s counsel
during trial. Appellant argues that these communications violated her right to a
fair and impartial trial. ln particular, during a recess in the trial, Appellee’s
counsel received a voicemail on his cell phone regarding his condominium. When

the Trial Court took the bench following a recess, Appellee’s counsel disclosed the

 

53 Appellee’s App. to Answering Br., D.I. 11, at 91.
14

situation to the Trial Court and asked for additional time to resolve the matter. The
Trial Court granted this request. However, Appellant was not present for these
communications Appellant contends that these communications warrant a
reversal of the Trial Court’s decision.

24. The Court finds that the Trial Court did not engage in improper ex
parte communications with Appellee’s counsel. Pursuant to Rule 2.9(A) of the
Delaware Judges’ Code of Judicial Conduct, “[a] judge . . . should neither initiate
nor consider ex parte or other communications concerning a pending or impending
proceeding.” The Comment on Rule 2.9(A), however, states that the Rule is not
“intended to preclude communications between a judge and lawyers .
concerning matters which are purely procedural, such as those which pertain to
scheduling, and which in no way bear on the merits of the proceeding.” ln this
case, the record contains no evidence suggesting that the discussions between the
Trial Court and Appellee’s counsel involved the merits of the case. Rather, the
record indicates that the communications were purely procedural in nature. The
Trial Court explicitly noted on the record that the “conversation had nothing to do
with this case or this trial. lt had something to do with Mr. Fornias’ law practice
and an emergency underway back at his office.”54 ln addition, the Trial Court

noted that two bailiffs and a law clerk were present during the communications in

 

54 Tiby Sauna'ers-Gomez, CPU-13-003588, at 254:18-23.
15

order to ensure fairness55 Accordingly, the Court finds that these communications
did not prejudice Appellant, nor did they violate her right to an impartial trial.

25. Next, Appellant asserts, without supporting argument, that the Trial
Court abused its discretion when it declined to recuse itself from the proceeding.
Appellant moved for the Trial Court to remove itself from the case, arguing that
the Trial Court had an implicit bias towards Appellant. Appellant contended that
the Trial Court’s denial of her previous motions was evidence of the Trial Court’s
implicit bias. Moreover, Appellant alleged in her motion that the Trial Court
disrespected Appellant by telling her that “she lacks understanding.”56

26. The Court finds that the Trial Court did not err when it declined to
recuse itself from the proceeding below. When addressing a motion for recusal on
grounds of personal bias or prejudice, a judge must engage in a two-part analysis57
“First, the judge must subjectively determine that she can proceed to hear the case
free of bias or prejudice. Second, once the judge has subjectively determined that
she has no bias, she must then objectively determine whether, actual bias aside,
there is an appearance of bias sufficient to cause doubt about her impartiality. lf an

objective observer viewing the circumstances would conclude that a fair or

impartial hearing is unlikely, recusal is appropriate. The judge must make both

 

55
Id.
56 Appellee’s App. to Answering Br., D.l. 11, at 56-57.
37 see Fri¢zinger v. Sra¢e, 10 A.3d 603, 611 (De1. 2010) (citing Los v. Los, 595 A.2d 381, 384
(Dei 1991)).

16

determinations on the record.”58 On appeal, the Court reviews the Trial Court’s
subjective analysis for abuse of discretion, but reviews the merits of the objective
analysis de novo.59 Here, for unknown reasons, the record on appeal does not
contain a transcript of the Trial Court’s ruling on the recusal motion.60
Nevertheless, the evidence in the record that has been provided to the Court does
not support Appellant’s allegations Rather, Appellant’s arguments are based
solely upon her dissatisfaction with the Trial Court’s rulings on her motions The
Court finds Appellant’s dissatisfaction, without more, to be an insufficient basis to
raise a genuine issue of recusal, especially in light of the Trial Court’s exemplary
patience in dealing with an especially litigious pro se defendant61

THEREFORE, the decision of the Court of Common Pleas is hereby

AFFIRMED.

IT IS SO ORDERED.

 

Fer%s W. Wharton, J.

 

33 181 (citations omiued).

39 ld.

60 Had Appellant actually pursued this argument on appeal, and not abandoned it by failing to
support it, the absence of a transcript could have been remedied

61 See State v. Desmona’, 2011 WL 91984, at *8 (Del. Super. .lan. 5, 2011) (“Defendant’s filings
reveal his dissatisfaction with this Court’s rulings, but this is nothing more than Defendant’s
subjective [and unsubstantiated] allegations of bias”).

17

 

mS>€

mc_umm__om o@cm,_. 9___9_ .__.___._m_ m._,>H 9_n om_.><<>mm
_zm_s.__ §§ 393 09c3zocmm
§_ __z__931 x_z § 939 §§
§§392 99 1§1_.9§
omcono

_,Om_o_m_ mcm_:mmm. _um:m=< _uoq _u:.